Per Curiam.

Having thoroughly reviewed the record, we concur in the findings and recommendation of the panel. B. Alan Freeman’s probation is revoked and his original six-month suspension is reinstated, but he is given credit for time served. He will not be reinstated until he pays the restitution to the Baileys in full. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Young, Resniok, F.E. Sweeney and Pfeifer, JJ., concur.
William W. Young, J., of the Twelfth Appellate District, sitting for Wright, J.